                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

TIMOTHY P. SCHELL,                          §
                                            §
                            Plaintiff,      §
                                            § Civil Action No. 3:17-CV-2907-D
VS.                                         §
                                            §
COMPANION DATA SERVICES,                    §
LLC,                                        §
                                            §
                            Defendant.      §

                               MEMORANDUM OPINION
                                   AND ORDER

       In this removed action by plaintiff Timothy P. Schell (“Schell”) alleging claims under

the Texas Commission on Human Rights Act (“TCHRA”), Tex. Labor Code Ann. § 21.001

et seq. (West 2015), for age and gender1 discrimination, retaliation, and harassment and

hostile work environment, defendant Companion Data Services, LLC (“CDS”) moves for

summary judgment. For the following reasons, the court grants CDS’s motion and dismisses

this action with prejudice by judgment filed today.

                                             I

       Schell was an employee of CDS—a computer programmer assigned to “Special

Projects” during the day shift—when his employment was terminated on July 7, 2016.2 CDS


       1
       Although the TCHRA refers to “sex” rather than “gender,” because Schell alleges a
“gender”-based claim and the parties in their briefing refer to “gender” discrimination, the
court will do so as well.
       2
        In deciding CDS’s motion for summary judgment, the court views the evidence in
the light most favorable to Schell as the summary judgment nonmovant and draws all
is a wholly-owned subsidiary of BlueCross BlueShield of South Carolina, a company that

processes Medicare and commercial market claims. CDS hired Schell in 2007 as a contract

programmer. He was promoted to the position of “Technical Team Lead” in 2008, and hired

as a CDS employee in 2012. He worked as a team lead throughout his tenure with the

company. In this non-management position, he was responsible for work assignments

performed by his fellow team members. Schell was terminated on July 7, 2016, at age 62,

after he reportedly made a profane comment to two members of management while under an

indefinite written warning for violating company policies by failing to consistently

communicate and treat others in a professional and respectful manner—a warning that itself

followed a series of lesser written warnings and coaching regarding Schell’s poor

communication skills.

      As early as February 2014, Schell was admonished in writing for his unprofessional

communications with management and other employees. Schell’s then supervisor, Sherri

Smith (“Smith”), emailed Schell to ask why a certain job had been submitted twice. Schell

responded, “The job was not submitted twice! It was restarted once! . . . What are you

talking about ‘The job submitted twice[?]’ . . . The job was restarted because it abended,

now does this clear things up for you?” D. App. 285. Smith replied that the “tone” of

Schell’s response seemed “quite severe and out of place,” D. App. 285, and she requested



reasonable inferences in his favor. See, e.g., Owens v. Mercedes-Benz USA, LLC, 541
F.Supp.2d 869, 870 n.1 (N.D. Tex. 2008) (Fitzwater, C.J.) (citing U.S. Bank Nat’l Ass’n v.
Safeguard Ins. Co., 422 F.Supp.2d 698, 701 n.2 (N.D. Tex. 2006) (Fitzwater, J.)).

                                          -2-
that they discuss it further when he arrived at work.

       In April 2015 Schell completed a compliance training and quiz, part of which covered

fraudulent billing practices. In the comment section of the quiz, Schell alleged that the

fraudulent billing practices procedures did not apply to everyone because another employee,

Ted Hendricks (“Hendricks”), did not work his assigned hours, and “furthermore never has!”

D. App. 289. Carolyn Allison (“Allison”), CDS’s compliance officer, emailed Schell and

informed him that failure to work assigned hours was not a compliance issue, but was instead

an issue for managers to handle individually with employees. She explained that she had

spoken to management about the issue, and she reminded Schell that any course of action

taken by management would not be reported to other employees. Schell replied to Allison’s

email, stating, “Carolyn, Thank you for your lecture, I’ll keep this in mind next time I see

something that needs to be reported.” D. App. 287. In response, Allison met with Schell to

coach him on his “[t]hank you for your lecture” comment.

       Later in April 2015, Schell was accused of calling Hendricks names. Hendricks sent

an email to Smith and another manager, Mark Bateman (“Bateman”), stating that he was

“getting sick and tired of [Schell’s] walking by [his] office and calling [him] names.” D.

App. 291. Hendricks demanded that Schell’s behavior be stopped or he would pursue legal

action. Smith and Bateman changed Hendricks’s and Schell’s shifts so that the two would

no longer work at the same time. Schell recorded this incident in a record that he calls a

“living document,” where he chronicled managerial actions he perceived to be retaliatory.

Schell wrote, “Hendricks claimed I called him a dickhead so my hours were changed[.]” P.

                                            -3-
App. 127.

       In July 2015 Schell received a performance review. According to the reviewer, he

“met or exceeded expectations” in all categories except for “Communications,” which

evaluated, in part, an employee’s ability to “Communicate[] in a courteous and professional

manner.” D. App. 296-298. In this category, he received a rating of “Needs Improvement.”

Id. at 298.

       On February 18, 2016 Smith requested that team leads develop a process to ensure

that clients received certain files. Schell responded by email the next day, stating, “Ok I

know where this is going so I suggest that you dial in and verify them every night, I already

have enough to do and I’m going to have even more to do in the near future!” P. App. 133.

Schell stated that if others who were also allegedly responsible for the files did not think it

“important enough to call” when there were failures, “Too bad!” Id.

       Days later, on February 22, 2016, CDS issued an Employee Corrective Action Report

in which it placed Shell on an indefinite written warning for violating the corporate code of

conduct, including policy number 65205. An indefinite written warning is issued when the

“same or similar offense should never happen again.” D. App. 309. The policy states that

employees are “to treat fellow employees and customers with consideration and dignity,” D.

App. 266, and that violations of the policy, including “[a]busive, harassing, demeaning,

profane, obscene or threatening behavior or language will not be tolerated,” id. at 267. The

stated basis for the warning was:



                                             -4-
              After receiving notification from a CDS customer that file
              NDM’s had failed I instructed 4 team leads to work together to
              improve this process[.] After several email exchanges from this
              group Tim responded with an extremely unprofessional email to
              myself and the other team leads[.] This is not the first time
              Tim’s email responses or tone of his communications with
              others have been unprofessional[.] Tim has been verbally
              counseled by his manager to cease this unprofessional behavior
              [.]

Id. at 309. The report identified the following required improvement:

              In accordance with policies 65003 and 65205 - Our Values/
              Personal Conduct, Tim has continued to violate the corporate
              code of conduct towards other employees. Tim fails to
              consistently communicate and treat others in a professional and
              respectful manner. This continued type of behavior will no
              longer be tolerated in the department[.] Tim Schell should
              follow all CDS guidelines addressing professional behavior. He
              should use professional language and responses whether verbal
              or written [.]

Id. The report stated that the “[f]ailure to sustain improvement may result in further

disciplinary action up to and including termination of employment. Management reserves

the right to escalate progressive discipline at any point in time.” Id. This statement is

consistent with policy 65205, which warns that violations are “subject to disciplinary action

up to and including termination.” Id. at 266.

       On February 23, 2016, in response to the indefinite written warning, Schell submitted

a written rebuttal along with his “living document” of grievances to Colette Walker

(“Walker”), the Human Resources Manager. In his email to Walker, Schell alleged that

“[Smith] has a problem with people who[] tell her the way it is instead of what she wants to

hear especially men[.]” P. App. 124. He stated that “[t]here is no telling how many men she

                                            -5-
has done this to in her career. One in particular was Frank Mata, he said what was on his

mind also and then he was pushed and baited into finally saying something he could be fired

for!” Id. He also reported that Smith increased the night shift’s work load instead of making

another male employee do his job.

       About one month later, on April 26, 2016, Schell allegedly said, “Whatever,” to a

superior during a conference call. D. App. 224. Schell’s new supervisor, Liza Miller

(“Miller”), emailed Schell and inquired about the response. Schell replied, “If I said

‘whatever’ it was not to [the superior’s] direction! I must have been joking . . . Is this the

kind of thing you’re worried about? How about the fact that we actually made [our goals]

because the [n]ight team and I did exactly what was needed[?]” Id. at 319. In response,

Miller coached Schell to be more cautious on these calls in the future, and she documented

the encounter as Schell’s first offense in violation of the written warning.

       Schell received another performance review on June 16, 2016. This review stated that

he met or exceeded all expectations except for “Leadership Leading Teams Developing the

Team and Its Culture,” “Communications,” and “Working with Others.” Id. at 322, 324.

Schell received “Needs Improvement” ratings in these three areas. Id. On June 20, 2016

Schell was transferred from the night shift to the day shift because Miller allegedly needed

Schell to do a specific programming job. Prior to his transfer, Schell led one part of the night

team, and a younger female, Olga Schiller (“Schiller”), led the other. When Schell was

transferred to the day shift, Schiller became the sole lead for the night team. Although

Schell’s title remained the same, he no longer had employees reporting to him. According

                                             -6-
to Shell, he was demoted and replaced by the younger female who assumed his part of the

night shift responsibilities. Schell complained to Miller that he had been demoted because

of his age and gender.

       On July 1, 2016 a manager-level employee, Ernie Ebersole (“Ebersole”), emailed

Walker about an incident with Schell. Ebersole stated that, while he and Patrick Steele

(“Steele”), a director, were walking past Schell’s cubicle, Ebersole’s sleeve got caught on a

name plate on the cubicle wall. Ebersole reported that he and Steele laughed and joked about

needing “[w]orkman’s comp” for the incident. P. App. 120. As they were laughing,

Ebersole heard Schell say, “‘A**holes,’ apparently in response to [Steele] & [Ebersole].”

Id. Steele also emailed Walker and recounted similar facts. Steele stated that they “did not

realize that Tim Schell was working days and as [they] walked by, [Schell] said, ‘[S]hut the

XXXX up . . . A**holes.” P. App. 121 (capital Xs and ellipsis in original). Miller asked

Schell if he had made the alleged comments, and Schell, after asking who reported the

comments, said he did not recall making them.

       CDS terminated Schell’s employment five days later for “continued violation of

corporate policies #6205 and #65002.” D. App. 331. In her deposition, CDS’s corporate

representative, Brenetta Richards (“Richards”), stated that Schell was fired for “inappropriate

communications” and “violation[s] of our corporate policies, [which] he had a history of

doing[.]” Id. at 222. She testified that there was no other reason for which Schell was fired.

Richards explained that management appeared “to have taken a lot of time in coaching him

. . . [but] Mr. Schell did not modify his behaviors.” Id. at 254.

                                             -7-
       On the day that Schell was terminated, Miller went to gather Schell’s belongings.

Miller opened Schell’s brief case and found a 45-caliber pistol inside. Schell had not given

permission to Miller to open his brief case, and he alleges that he had forgotten that the gun

was inside the brief case before walking into work.

       Schell brings claims against CDS under the TCHRA for age and gender

discrimination, retaliation, and harassment and hostile work environment. CDS asserts an

“after-acquired evidence” defense based on the discovery of the 45-caliber pistol.3 CDS

moves for summary judgment,4 and Schell opposes the motion.

                                              II

       When a party moves for summary judgment on claims on which the opposing party

will bear the burden of proof at trial, the moving party can meet its summary judgment

obligation by pointing the court to the absence of admissible evidence to support the

nonmovant’s claims. See Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). Once the

moving party does so, the nonmovant must go beyond his pleadings and designate specific



       3
        Because the court grants CDS’s motion, it does not reach the merits of CDS’s alleged
“after-acquired evidence” defense.
       4
        In its motion, CDS maintains that, although Schell “suggested at his deposition that
he was also claiming that he was discriminated against and harassed based on his race, . . .
he [did] not assert a racial discrimination or harassment claim in either his [administrative]
Charge of Discrimination or his Original Petition.” D. Br. 15. In response to CDS’s motion,
Schell neither asserts that he can recover for race-based discrimination or harassment nor
disputes that he is confined to the claims he has already pleaded in his original petition,
which does not include any race-based claims. The court therefore concludes that Schell has
not preserved on any race-based claims that the court need address in this decision.

                                            -8-
facts showing there is a genuine issue for trial. See id. at 324; Little v. Liquid Air Corp., 37

F.3d 1069, 1075 (5th Cir. 1994) (en banc) (per curiam). An issue is genuine if the evidence

is such that a reasonable jury could return a verdict in the nonmovant’s favor. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The nonmovant’s failure to produce proof

as to any essential element of a claim renders all other facts immaterial. See TruGreen

Landcare, L.L.C. v. Scott, 512 F.Supp.2d 613, 623 (N.D. Tex. 2007) (Fitzwater, J.).

Summary judgment is mandatory if the nonmovant fails to meet this burden. Little, 37 F.3d

at 1076; Barnard v. L-3 Commc’ns Integrated Sys. L.P., 2017 WL 3726764, at *3 (N.D.

Tex. Aug. 30, 2017) (Fitzwater, J.).

                                              III

       Before turning to Schell’s individual claims, the court considers his failure to file a

properly-compiled appendix and to cite the appendix in the manner required by Fed. R. Civ.

P. 56(c)(1)(A) and this court’s local summary judgment rules.

       N.D. Tex. Civ. R. 56.6(a) provides that summary judgment materials must be included

in an appendix. Rule 56.6(b)(3) requires that “[e]ach page of the appendix must be numbered

legibly in the lower, right-hand corner. The first page must be numbered as ‘1,’ and

succeeding pages must be numbered sequentially through the last page of the entire

appendix.” Although Schell has filed a document entitled “Appendix in Support of

Plaintiff’s Response in Opposition to Defendant’s Motion for Summary Judgment and Brief

in Support,” the document is essentially a set of cover pages that describe 12 separate

exhibits filed contemporaneously. These exhibits are listed and described sequentially in the

                                             -9-
cover pages, but they are not filed and numbered sequentially, as necessary to comply with

the pagination requirement of Rule 56.6(b)(3). For example, ECF 27-2 is Exhibit 5, and ECF

27-3 is Exhibit 11.

       If these were the only defects in Schell’s response, the court would overlook them.

While undesirable and somewhat burdensome, they do not ultimately interfere with the

court’s decisional process. But Schell has also failed to comply with Rule 56.5(c), which

provides that “[w]hen citing materials in the record, as required by Fed. R. Civ. P.

56(c)(1)(A) or (B), a party must support each assertion by citing each relevant page of its

own or the opposing party’s appendix.” Schell’s response brief does not cite each relevant

page of his appendix, except, perhaps, where the exhibit consists of only a single page.

Instead, it cites generally to the exhibits that comprise the appendix, occasionally citing a

deposition by its page and line numbers. See, e.g., P. Br. 2-3.

       These briefing defects are material to the court’s summary judgment decision and will

not be overlooked. Rule 56 “saddles the non-movant with the duty to ‘designate’ the specific

facts in the record that create genuine issues precluding summary judgment, and does not

impose upon the district court a duty to survey the entire record in search of evidence to

support a non-movant’s opposition.” Arrieta v. Yellow Transp., Inc., 2008 WL 5220569, at

*2 n.3 (N.D. Tex. Dec. 12, 2008) (Fitzwater, C.J.) (quoting Jones v. Sheehan, Young & Culp,

P.C., 82 F.3d 1334, 1338 (5th Cir. 1996)), aff’d sub nom., Hernandez v. Yellow Transp., Inc.,

670 F.3d 644 (5th Cir. 2012). “[T]he court is not obligated to comb the record in search of

evidence that will permit a nonmovant to survive summary judgment.” Id. (citing Adams v.

                                           - 10 -
Travelers Indem. Co. of Conn., 465 F.3d 156, 164 (5th Cir. 2006)). “Rule 56 does not

impose upon the district court . . . a duty to sift through the record in search of evidence to

support a party’s opposition to summary judgment.” Evanston Ins. Co. v. Consol. Salvage,

Inc., 2018 WL 5980496, at *2 (N.D. Tex. Nov. 14, 2018) (Fitzwater, J.) (alteration in

original) (quoting Willis v. Cleco Corp., 749 F.3d 314, 317 (5th Cir. 2014)). “The court is

not obligated to consider evidence that the nonmovant fails to cite when opposing the

summary judgment motion.” Id. (citing Rule 56(c)(3) (“The court need consider only the

cited materials, but it may consider other materials in the record.”)).

       Accordingly, the court holds that Schell has failed to raise a genuine issue of material

fact in those instances where he has not adequately cited the summary judgment record.

                                               IV

       The court turns first to Schell’s claims for age and gender discrimination. Schell

alleges that CDS terminated his employment based on his male gender and his age.5

                                               A

       Under the TCHRA, “an employer commits an unlawful employment practice if

because of race, color, disability, religion, sex, national origin, or age the employer fails or


       5
        In his brief, Schell asserts that he was demoted. See P. Br. 4, 7, and 9. These
assertions appear to be made, for example, to support his contention that he was replaced by
a younger female (Schiller), or to serve as a predicate for his retaliation claim, but not as the
basis for a stand-alone age or gender discrimination claim. See, e.g., id. at 7 (asserting in
support of discrimination claim that “Defendant Had No Legitimate, Nondiscriminatory
Reason for Firing Plaintiff,” and 11 (asserting in support of retaliation claim that “Defendant
Had No Legitimate, Non-Discriminatory Reason to Terminate Plaintiff’s Employment” (bold
font omitted)).

                                             - 11 -
refuses to hire any individual, or discriminates in any other manner against an individual[.]”

Tex. Labor Code Ann. § 21.051. Because Schell relies on circumstantial evidence to support

his discrimination claims, they are properly analyzed under the familiar McDonnell Douglas

burden-shifting framework. See, e.g., Smith v. City of St. Martinville, 575 Fed. Appx. 435,

438 (5th Cir. 2014) (per curiam).6

       As modified, the McDonnell Douglas framework consists of three stages. First, Schell

must establish a prima facie case of discrimination, which “creates a presumption that [CDS]

unlawfully discriminated against [him].” Tex. Dep’t of Cmty. Affairs v. Burdine, 450 U.S.

248, 254 (1981). To establish a prima facie case of discrimination under the McDonnell

Douglas framework, Schell must show that (1) he is a member of a protected class, (2) he

was qualified for the position at issue, (3) he was the subject of an adverse employment

action, and (4) he was replaced by someone outside the protected group or was treated less

favorably than were other similarly situated employees who were not members of the

protected class under nearly identical circumstances. Hassen v. Ruston La. Hosp. Co., 932

F.3d 353, 356 (5th Cir. 2019), as revised (Aug. 1, 2019) (citing Morris v. Town of Indep.,

827 F.3d 396, 400 (5th Cir. 2016)).

       Second, if Schell establishes a prima facie case, the burden shifts to CDS to articulate



       6
        Texas courts construe the TCHRA consistently with federal law interpreting Title VII
of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. For this reason the court analyzes
Schell’s claims under the Title VII evidentiary framework and related federal decisions. See
Shackelford v. Deloitte & Touche, LLP, 190 F.3d 398, 403 n.2 (5th Cir. 1999) (“[T]he law
governing claims under the TCHRA and Title VII is identical.”).

                                            - 12 -
a legitimate, nondiscriminatory reason for the employment action taken against him. See St.

Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 506-07 (1993). CDS’s burden is one of

production, not proof, and involves no credibility assessments. See, e.g., West v. Nabors

Drilling USA, Inc., 330 F.3d 379, 385 (5th Cir. 2003).

       Third, if CDS meets its production burden, Schell may prove intentional

discrimination by proceeding under one of two alternatives: the pretext alternative or the

mixed-motives alternative. See Rachid v. Jack in the Box, Inc., 376 F.3d 305, 312 (5th Cir.

2004) (age discrimination case); see also Benitez v. Heartland Hotel Corp., 2011 WL

13228411, at *3 (N.D. Tex. June 14, 2011) (Ferguson, J.) (sex discrimination case). Under

the pretext alternative, Schell must “offer sufficient evidence to create a genuine issue of

material fact . . . that [CDS’s] reason is not true, but is instead a pretext for discrimination

[.]” Rachid, 376 F.3d at 312 (citation and internal quotation marks omitted).7

       “Although intermediate evidentiary burdens shift back and forth under this

framework, ‘[t]he ultimate burden of persuading the trier of fact that the defendant

intentionally discriminated against the plaintiff remains at all times with the plaintiff.’”

Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 143 (2000) (alteration in original)

(quoting Burdine, 450 U.S. at 253).

       The court will assume arguendo that Schell has established a prima facie case of age

and gender discrimination. For this reason, the court will focus its analysis on the questions



       7
        Schell does not rely in his response brief on the mixed-motives alternative.

                                             - 13 -
whether CDS has produced a legitimate, nondiscriminatory reason for Schell’s termination,

and whether Schell has created a genuine issue of material fact as to intentional

discrimination under the pretext alternative.

                                                B

       CDS contends that it had a legitimate, nondiscriminatory reason for terminating Schell

because Schell told a director and a manager to “Shut the f**k up” after having been placed

on an indefinite warning for unprofessional workplace communications and been repeatedly

counseled and coached on his need to communicate professionally. CDS has produced

evidence to support this reason. The use of profanity toward another employee in violation

of company policies that expressly prohibit profanity, and after having received an indefinite

warning for unprofessional workplace communications, is a legitimate, nondiscriminatory

reason for terminating an employee. See Adcock v. Sunquest Props., Inc., 421 Fed. Appx.

446, 449 (5th Cir. 2011) (per curiam) (holding that screaming inappropriate language, among

other things, was a nondiscriminatory reason for termination); see also Turner v. Claims

Admin. Corp., 993 F. Supp. 982, 987 (W.D. Tex. 1998) (holding that reports of employee’s

use of inappropriate language was sufficient nondiscriminatory reason for termination).

       Although Schell denies that he used this language and asserts that it “is a total

invention by Defendant,” P. Br. 7, this stage of the burden-shifting scheme does not involve

credibility determinations. CDS’s burden is one of production, not proof. See, e.g., West,

330 F.3d at 385. Because CDS has met its burden of producing evidence of a legitimate,

nondiscriminatory reason for Schell’s termination, “the burden shifts back to [Schell] to

                                            - 14 -
make an ultimate showing of intentional discrimination.” Campbell v. Zayo Grp., LLC, 2015

WL 3903539, at *3 (N.D. Tex. June 25, 2015) (Fitzwater, J.) (quoting Reed v. Neopost USA,

Inc., 701 F.3d 434, 439 (5th Cir. 2012)).

                                              C

       Schell must now show that the legitimate, nondiscriminatory reason proffered by CDS

“[is] not its true reason[], but [was] a pretext for discrimination.” Reeves, 530 U.S. at 143

(quoting Burdine, 450 U.S. at 253); see also EEOC v. Chevron Phillips Chem. Co., 570 F.3d

606, 615 (5th Cir. 2009). At the summary judgment stage, of course, Schell is only obligated

to raise a genuine issue of material fact regarding pretext. See, e.g., Jackson v. Fed. Express

Corp., 2006 WL 680471, at *6 (N.D. Tex. Mar. 14, 2006) (Fitzwater, J.) (“Because

[defendant] has satisfied its burden to produce a legitimate, nondiscriminatory reason for

[plaintiff’s] discharge, in order for [plaintiff] to survive summary judgment, he must create

a genuine and material fact issue regarding the ultimate question of discrimination.”).

                                              D

                                              1

       Schell addresses the issue of pretext in two parts of his response brief. When

addressing the second step of the three-step burden-shifting paradigm—i.e., whether CDS

had a legitimate, nondiscriminatory reason for firing him—Schell denies telling a director

and a manager to “Shut the f**k up,” and he posits that this claim “is a total invention by

Defendant,” P. Br. 7, that CDS took written statements from each director and manager and

neither one claimed the language “specifically” quoted by CDS was used, and that in the

                                            - 15 -
incident report, the statement was quoted as “Shut the hell up a**holes.” Schell also

maintains that the only reason the incident is relevant is that it was alleged as a second

offense of “unprofessional behavior,” but the first offense was based only on the expression

of the word “whatever” during a conference call, and it is questionable whether such an

alleged frivolous incident would have served as the basis for terminating a long term,

productive, older employee without confirming the pretextual nature of the entire process.

Schell also contends that CDS used the disruption of work incident as the basis for firing

him, but did not discipline the manager and director who mocked injured employees who file

for worker’s compensation, which is conduct that CDS’s Director of Human Resources and

corporate representative testified was “unacceptable”; that selective enforcement of policies

supports a claim of discrimination and is evidence of pretext, particularly terminating an

employee for violating a rarely enforced and often violated policy, and declining to terminate

other employees who committed infractions similar to the discharged employee’s infraction;

and it is evidence of pretext that the unacceptable disruptive conduct of the mocking manager

and director precipitated the incident, but CDS fired Schell and did nothing to the manager

and director because they were carrying out the discriminatory purposes of CDS

management. Finally, relying on Burton v. Freescale Semiconductor, 798 F.3d 222 (5th Cir.

2015), Schell posits that it is obvious from the substance and tone of the February 22, 2016

Employee Corrective Action Report that Schell’s employment with CDS was then over, and,

under Fifth Circuit authority, when the termination decision has been made, all subsequent

actions by CDS, including the July 6, 2016 incident report and the pistol seizure are mere

                                            - 16 -
pretexts, because, once an employer decides to fire an employee, the employee’s subsequent

job performance is not taken into account, and the fact that the employer takes such actions

as subjecting the employee to a PIP, a RIF, or a defamation constitutes evidence of pretext.

       In the portion of Schell’s brief that explicitly addresses pretext, he essentially restates

the foregoing grounds in the form of a list of evidence that he maintains shows that CDS’s

reliance the statements of the manager and director to fire him is pretextual:

              Plaintiff denies making the statement; The witnesses cannot
              agree on what the statement was; Defendant’s Brief cites a
              statement that differs from the statements of the manager and
              director; Defendant’s manager and director were engaging in
              unacceptable conduct at the time of the incident; The incident
              occurred right after Plaintiff’s demotion to special projects; The
              incident did not cause harm to anyone but Plaintiff because he
              was fired; The manager and director admitted they precipitated
              the incident and disrupted Plaintiff’s work; [and] Plaintiff had
              just received a very favorable performance evaluation when the
              incident occurred.

P. Br. 9-10 (bullet points omitted).

       Schell’s assertions of pretext can be grouped as follows: first, he did not make the

statement on which CDS relies, as shown by the fact that CDS took written statements from

each director and manager, and neither claimed the language “specifically” quoted by CDS

was used, and that, in the incident report, the statement was quoted as “Shut the hell up

a**holes”; second, the only reason the incident is relevant is that it was alleged as a second

offense of “unprofessional behavior,” but considering that the first offense was only the

expression of the word “whatever” during a conference call, it is questionable whether such

an alleged frivolous incident would have served as the basis for terminating a long term,

                                             - 17 -
productive, older employee without confirming the pretextual nature of the entire process;

third, CDS selectively enforced its policies, using the disruption of work incident as the basis

for firing Schell, but not disciplining the manager and director who engaged in conduct that

CDS’s HR Director and company representative testified was “unacceptable”; and, fourth,

as evidenced by the substance and tone of the February 22, 2016 Employee Corrective

Action Report, Schell’s employment with CDS was then over, so all subsequent actions by

CDS, including the July 6, 2016 incident report and the pistol seizure, are mere pretexts.

                                               2

       The first ground on which Schell relies to establish pretext is that he did not make the

offensive statement that CDS maintains prompted it to terminate his employment.

       “[A] plaintiff must offer evidence to support an inference that the employer had a

[discriminatory] motive, not just an incorrect belief.” Haverda v. Hays Cty., 723 F.3d 586,

596 n.1 (5th Cir. 2013) (addressing retaliation). Pretextual motives cannot be proved

“merely by disputing the truth of the underlying facts for that reason [because] [s]uch

evidence alone merely implies that an employer may have made a mistake in deciding to take

action against an employee,” which, of course, it is entitled to do. Id. (citing Lemaire v. La.

Dep’t of Transp. & Dev., 480 F.3d 383, 387 (5th Cir. 2007)); see also Keller v Coastal Bend

Coll., 629 Fed. Appx. 596, 602 (5th Cir. 2015). A plaintiff’s “self-serving statements that

he did not commit [the underlying act] are insufficient to create a triable issue of fact[.]”

Jackson v. Cal-Western Packaging Corp., 602 F.3d 374, 379 (5th Cir. 2010). Although a

plaintiff may “show that the [the employer’s] explanation [for the employee’s termination]

                                             - 18 -
is so unreasonable that it must be pretextual,” the plaintiff still “must point to evidence

creating an issue of fact as to the pretextual nature of the explanation.” Sandstad v. CB

Richard Ellis, Inc., 309 F.3d 893, 899 (5th Cir. 2002) A mere dispute of the employer’s

“assessment of his performance will not create an issue of fact” because “the issue at the

pretext stage is whether [the employer’s] reason, even if incorrect, was the real reason for

[the employee’s] termination.” Id. (citing Evans v. City of Houston, 246 F.3d 344, 355 (5th

Cir. 2001)). “In cases in which an employer discharges an employee based on the complaint

of another employee, the issue is not the truth or falsity of the allegation, but ‘whether the

employer reasonably believed the employee’s allegation and acted in good faith.’” Jackson,

602 F.3d at 379 (quoting Waggoner v. City of Garland, 987 F.2d 1160, 1165 (5th Cir. 1993)).

Moreover, “[t]he existence of competing evidence about the objective correctness of a fact

underlying a defendant’s proffered explanation does not in itself make reasonable an

inference that the defendant was not truly motivated by its proffered justification.” Little v.

Republic Ref. Co., 924 F.2d 93, 97 (5th Cir. 1991) (citing Bienkowski v. Am. Airlines, Inc.,

851 F.2d 1503, 1507 (5th Cir. 1988)).

       Here, Schell merely disputes the underlying facts. He denies making the offensive

statement, asserts that the witnesses cannot agree on what the precise statement was, and

posits that CDS’s brief cites a statement that differs from those of the manager and director.

But he has produced no evidence that would give rise to an inference of discriminatory

motive or any indication that CDS’s stated reason was not the real reason for his termination.

Schell has presented no evidence, aside from the minor variations in the reported statements

                                            - 19 -
and his own dispute that he made the statement, that would render CDS’s reliance on its

employees’s reports “unworthy of credence, absurd, or unwise.” Smith, 575 Fed. Appx. at

442. Thus the variations in the reported statements and Schell’s own denial, without more,

are insufficient to raise a genuine fact issue as to discriminatory intent. See Little, 924 F.2d

at 97. Without “evidence to suggest that [CDS] used this incident as cover for a motivation

to terminate [Schell] for [his] age [or gender], no reasonable jury could infer pretext.” Moore

v. Macy’s Retail Holdings, Inc., 2019 WL 1979363, at *2 (N.D. Tex. May 3, 2019) (Godbey,

J.). Because Schell has not “adduce[d] evidence supporting an inference that [CDS’s] motive

was age-based [or gender-based] animus” and has not otherwise offered evidence that CDS’s

stated reason was not the true reason for his termination, his evidence is insufficient to raise

a material dispute of fact regarding his first ground for establishing pretext. See Sandstad,

309 F.3d at 899.

                                               3

       The second ground on which Schell relies to establish pretext is that his first offense

of “unprofessional behavior” was based on his use of the word “whatever” during a

conference call. He maintains that it is questionable whether such an alleged frivolous

incident would have served as the basis for terminating an employee of his tenure,

productivity, and age without confirming the pretextual nature of the entire process. But the

summary judgment evidence would only permit a reasonable jury to find that the first offense

rested on Schell’s use of the words “Too Bad!” in an email written in response to Smith and

others. D. App. 305. This resulted in his receiving an indefinite written warning on February

                                             - 20 -
22, 2016 for communications deemed extremely unprofessional—conduct that had occurred

before and that had recurred despite counseling from management. This ground for

establishing pretext—which is premised on a mistaken fact—is insufficient to raise a genuine

fact issue.

                                               4

       The third ground on which Schell relies to establish pretext is that CDS selectively

enforced its policies, using the disruption of work incident as the basis for firing Schell, but

not disciplining the manager and director who engaged in conduct that CDS’s Human

Resources Director and corporate representative testified was “unacceptable.”

       Although “differential treatment of similarly-situated employees can show pretext,”

the Fifth Circuit “require[s] that the contexts be ‘nearly identical.’” Khalfani v. Balfour

Beatty Communities, L.L.C., 595 Fed. Appx. 363, 367 (5th Cir. 2014) (per curiam) (citing

Hernandez, 670 F.3d at 659). Schell must demonstrate that “any of the employment actions

‘were taken under nearly identical circumstances,’ including that [Schell] and the other

employees shared the same job or responsibilities, reported to the same supervisor, had

‘essentially comparable violation histories,’” and “the conduct that drew the adverse

employment decision [was] nearly identical.” Hernandez, 670 F.3d at 659 (quoting Lee v.

Kan. City S. Ry. Co., 574 F. 3d 253, 260 (5th Cir. 2009)).

       Schell has not set forth any facts that would support a finding that the contexts of the

comparators—i.e., the manager and the director—are nearly identical to Schell’s. At a

minimum, Schell has provided no evidence regarding the comparators’ violation histories.

                                             - 21 -
This failure is critical in this case because CDS has introduced evidence that Schell had

already been given an indefinite written warning for a violation of work rules, meaning that

“[t]his same or similar offense should never happen again.” D. App. 309. There is no proof

that the manager and director were subject to a similar indefinite written warning. Because

Schell has failed to raise a genuine fact issue that the comparators are similarly situated, his

selective enforcement argument fails as a basis to establish pretext.

                                               5

       The fourth ground on which Schell relies to establish pretext is that all actions by

CDS, including the July 6, 2016 incident report and the pistol seizure, are mere pretexts

considering the substance and tone of the February 22, 2016 Employee Corrective Action

Report. Schell cites Burton for the proposition that “post-[termination] decision incidents

are irrelevant, as are pre-decision incidents unknown to the decisionmaker at the time of the

decision.” Burton, 798 F.3d at 232 (citing Patrick v. Ridge, 394 F.3d 311, 319 (5th Cir.

2004)).

       Schell posits that CDS decided to terminate him on February 22, 2016, not on July 7,

2016. But Schell cites no authority for the proposition that an indefinite written warning

constitutes proof of CDS’s decision to terminate him, nor does he provide any other evidence

that CDS intended to fire him as of February 22, 2016. Instead, Schell makes the conclusory,

unsubstantiated assertion that the “substance and tone” of the indefinite written warning

evidences a decision to terminate his employment. P. Br. 9. Such an unsupported allegation

is not competent summary judgment evidence of pretext. See, e.g., TIG Ins. Co. v. Sedgwick

                                             - 22 -
James of Washington, 276 F.3d 754, 759 (5th Cir. 2002) (citing SEC v. Recile, 10 F.3d 1093,

1097 (5th Cir. 1993) (“Conclusional allegations and denials, speculation, improbable

inferences, unsubstantiated assertions, and legalistic argumentation do not adequately

substitute for specific facts showing a genuine issue for trial.”)).

       Furthermore, Schell has failed to introduce any evidence that would explain why CDS

waited over five months to terminate an employee whom it had allegedly decided to

discharge in February 2016. Cf., e.g., Burton, 789 F.2d at 226 (“The delay between the

decision and its implementation was attributable to the need to hire and retrain her

replacement.”). Because Schell has not presented any evidence or conflicting testimony that

CDS decided to terminate his employment in February and then fabricated post-decision

reasons for the discharge, the court concludes that Schell has not demonstrated a genuine

dispute of material fact with regard to pretext on this basis.

                                               E

       For the foregoing reasons, the court grants CDS’s motion for summary judgment on

Schell’s age and gender discrimination claims.

                                               V

       The court turns next to Schell’s retaliation claim, which is based on his assertions that

CDS retaliated against him for complaining to HR personnel that the Employee Corrective

Action Report was a form of gender discrimination, and for complaining to Miller when he




                                             - 23 -
was demoted from night shift lead to day shift special projects.8

                                              A

       Because Schell relies on circumstantial evidence to support his retaliation claim, he

must proceed under the same McDonnell Douglas burden shifting framework. Schell must

first demonstrate a prima facie case of retaliation by showing that (1) he engaged in a

protected activity, (2) an adverse employment action occurred, and (3) a causal link existed

between the protected activity and the adverse employment action. See Walker v. Norris

Cylinder Co., 2005 WL 2278080, at *9 (N.D. Tex. Sept. 19, 2005) (Fitzwater, J.) (citing

Long v. Eastfield Coll., 88 F.3d 300, 304 (5th Cir. 1996)). As to the third element, the

requirement that a plaintiff show at the prima facie case stage a “causal link” between a

protected activity and an adverse employment action is “much less stringent” than the “but

for” causation that the trier of fact must find. See Montemayor v. City of San Antonio, 276

F.3d 687, 692 (5th Cir. 2001); see also Khanna v. Park Place Motorcars of Hous., Ltd., 2000

WL 1801850, at *4 (N.D. Tex. Dec. 6, 2000) (Fitzwater, J.) (characterizing the prima facie

case burden as “minimal”).

       If Schell establishes a prima facie case, the burden shifts to CDS to articulate a

legitimate, non-retaliatory reason for the action taken. See Walker, 2005 WL 2278080, at *9.

This burden is one of production, not of proof. See Wooten v. Fed. Express Corp., 2007 WL


       8
         Portions of Schell’s “living document” and his initial complaint refer to retaliation
based on his report of Hendricks’ alleged fraudulent billing practices. Schell does not rely
on this ground in his response to CDS’s motion for summary judgment, so the court need not
consider it.

                                            - 24 -
63609, at *16 (N.D. Tex. Jan. 9, 2007) (Fitzwater, J.), aff’d, 325 Fed. Appx. 297 (5th Cir.

2009).

         If CDS meets its production burden, the burden shifts back to Schell to produce

evidence that retaliation for his protected conduct, rather than CDS’s proffered legitimate

non-retaliatory reason, was the “but-for cause” of the adverse employment action. See Univ.

of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 352 (2013) (“Title VII retaliation claims

require proof that the desire to retaliate was the but-for cause of the challenged employment

action.”); see also, e.g., Coleman v. Jason Pharms., 540 Fed. Appx. 302, 304 (5th Cir. 2013)

(per curiam) (“An employee establishes pretext by showing that the adverse action would not

have occurred ‘but for’ the employer’s retaliatory reason for the action.” (citing Nassar, 570

U.S. at 352)). “In order to avoid summary judgment, the plaintiff must show ‘a conflict in

substantial evidence’ on the question of whether the employer would not have taken the

action ‘but for’ the protected activity.” Coleman, 540 Fed. Appx. at 304 (quoting Long, 88

F.3d at 308).

                                                B

         The court will assume arguendo that Schell has established a prima facie case of

retaliation. Additionally, for the reasons explained above, the court holds that CDS has

produced evidence of a legitimate, nondiscriminatory reason for terminating Schell’s

employment. Therefore, the court focuses its analysis on the causation prong of retaliation.

                                                C

         To establish a fact issue concerning pretext, Schell relies on the same grounds that he

                                              - 25 -
urges in support of his discrimination claims. See P. Br. 11 (“The pretextual nature of the

cursing management reasons for terminating Plaintiff is discussed supra and therefore will

not be repeated here.”). The court therefore concludes, for the reasons already explained,

that Schell has failed to raise a genuine issue of fact based on these four grounds.

       Schell also relies on evidence that he was terminated 17 days after complaining to

Miller about what he perceived to be a demotion from the night to the day shift. See id. at

11 (“In addition, to the written charge of gender discrimination Plaintiff sent to HR in

February 2016 Plaintiff also complained about discrimination to Liza Miller, his manager,

when he was demoted from lead on the night shift to special projects on the day shift. He

was retaliated against by being fired only 17 days later.” (citations omitted)). CDS cites

McCoy v. City of Shreveport, 492 F.3d 551 (5th Cir. 2007), for the premise that, although

temporal proximity may assist in establishing causation, once the defendant offers a

legitimate, non-retaliatory reason, more evidence than temporal proximity is required to

prevail on a retaliation claim. See id. at 562 (quoting Swanson v. Gen. Servs. Admin., 110

F.3d 1180, 1188 (5th Cir. 1997)). CDS contends that Schell has presented no such evidence.

       The court concludes that Schell has not established a genuine issue of material fact

with regard to but-for causation. “Close timing between an employee’s protected activity

and an adverse action against him” may establish causation. Id. But “once the employer

offers a legitimate, nondiscriminatory reason that explains both the adverse action and the

timing, the plaintiff must offer some evidence from which the jury may infer that retaliation

was the real motive.” Id. In this case, both the adverse action and the timing are explained

                                           - 26 -
by the fortuity of the nature of Schell’s offensive comment and when he made it—i.e., on

July 1, 2016. In other words, the severity and close timing of the adverse action that took

place on July 7, 2016 are directly related to the fact that CDS believed that Schell made the

highly offensive comment on July 1, 2016, within a matter of days after complaining to

Miller about his perceived demotion. A reasonable jury could only find that the severity and

close timing of the adverse action are the result of what Schell was believed to have said and

when he said it.

       The court concludes that Schell has failed to introduce sufficient evidence of pretext

to present a genuine issue of material fact on the causation element of his retaliation claim.

Therefore, the court grants CDS’s motion for summary judgment dismissing this claim.

                                             VI

       Finally, the court considers Schell’s harassment and hostile work environment claims.

                                              A

       A plaintiff may state an age-based hostile work environment claim under the TCHRA

if he can show that “(1) he was over the age of 40; (2) the employee was subjected to

harassment, either through words or actions, based on age; (3) the nature of the harassment

was such that it created an objectively intimidating, hostile, or offensive work environment;

and (4) there exists some basis for liability on the part of the employer.” Reed v. Neopost

USA, Inc., 701 F.3d 434, 442-43 (5th Cir. 2012) (citing Dediol v. Best Chevrolet, Inc., 655

F.3d 435, 441 (5th Cir. 2011)).

       A gender-based hostile work environment claim must meet similar elements. The

                                            - 27 -
plaintiff must show that (1) the employee belongs to a protected class; (2) he was subject to

unwelcome harassment; (3) the harassment was based on his protected characteristic; and (4)

the harassment affected a term, condition, or privilege of employment. Lauderdale v. Tex.

Dep’t of Crim. Justice, 512 F.3d 157, 162-63 (5th Cir. 2007). “To affect a term, condition,

or privilege of employment, the harassment must be sufficiently severe or pervasive to alter

the conditions of the victim’s employment and create an abusive working environment.”

Paul v. Northrop Grumman Ship Sys., 309 Fed. Appx. 825, 828 (5th Cir. 2009) (quoting

Aryain v. Wal-Mart Stores Tex. LP, 534 F.3d 473, 479 (5th Cir. 2008)). As with a hostile

work environment claim predicated on age, the environment must be “deemed ‘both

objectively and subjectively offensive, one that a reasonable person would find hostile or

abusive, and one that the victim in fact did perceive to be so.’” Lauderdale, 512 F.3d at 163

(quoting Faragher v. City of Boca Raton, 534 U.S. 775, 786 (1998)).

       The factors to determine whether there was an objectively intimidating, hostile, or

offensive work environment include: “(1) the frequency of the discriminatory conduct; (2)

its severity; (3) whether it is physically threatening or humiliating, or merely an offensive

utterance; and (4) whether it interferes with an employee’s work performance.” Dediol, 655

F.3d at 441 (quoting EEOC v. WC&M Enters., 496 F.3d 393, 399 (5th Cir. 2007)).

“Incidental or occasional age-based comments, discourtesy, rudeness, or isolated incidents

(unless extremely serious) are not discriminatory changes in the terms and conditions of a

worker’s employment.” Reed, 701 F.3d at 443 (quoting City of Houston v. Fletcher, 166

S.W.3d 479, 489 (Tex. App. 2005, pet. denied)).

                                           - 28 -
                                              B

       CDS contends that Schell has not demonstrated that any of the alleged harassment

Schell endured was related to his age or gender. See Cherry v. CCA Props. of Am. Liab.

Corp., 438 Fed. Appx. 348, 353-54 (5th Cir. 2011) (per curiam) (requiring plaintiff to prove

that harassment was based on the protected characteristic). CDS also maintains that there

is no evidence that any harassment affected his employment.

       Schell supports his claim that he was subjected to harassment and a hostile work

environment with his so-called “living document” that chronicles what he perceived to be

retaliatory actions by management. The “living document” includes several incidents from

2013, well before he was reprimanded in writing for any of his communication challenges.

These events include Schell’s first report of Hendricks’s alleged fraudulent billing to CDS

Vice President Roger Arguello, long before Schell reported the practice to human resources,

as well as Bateman’s accusing Schell of threatening another manager. The document also

includes Smith’s changing Schell’s team’s hours, assigning his team additional reports to

produce, and telling him that his team “can’t do anything right.” P. App. 125. Schell also

asserts in the document that CDS could not “find any dirt” on Schell, so the company sent

a male senior lead to “spy” on him and work nights as well. Id. Beginning in February 2014,

the document chronicles the emails for which Schell was reprimanded and a request from

human resources that Schell no longer wear cologne because another employee submitted

a doctor’s note that cologne made her sick.

       Citing his declaration, Schell also posits that CDS “discriminatorily terminated its

                                           - 29 -
productive male employees.” P. Br. 12. He asserts that a female executive drove CDS into

the ground and is responsible for the company’s loss of contracts. He attributes this alleged

loss of business to “get[ting] rid of as many key men as possible like Harold Rosee, Steve

Barlow, Van Vong, Brian Jackson, Erin Baun, Terry White (whom they just hired back

because they’re desperate) and myself.” P. Br. 12.

                                               C

       Even if the court assumes arguendo that Schell has introduced evidence of harassment

or a hostile work environment based on his age or gender, he has not introduced sufficient

evidence for a reasonable jury to find that the harassment was sufficiently “severe or

pervasive enough to create an objectively hostile or abusive work environment.” Cherry, 438

Fed. Appx. at 354.

       Regarding his age-based claim, Schell contends that “older men were harassed and

methodically eliminated.” P. Br. 3. He posits that CDS “discriminatorily terminated its

productive male employees,” id. at 12, and he lists six men who have departed from the

company (one of whom has returned), but without pointing to any evidence of how they were

similarly harassed, or the circumstances under which they left the company. The bare

allegation that other older males were harassed is insufficient to create a fact issue regarding

Schell’s hostile work environment claim. See Gibson v. Verizon Servs. Org., Inc., 498 Fed.

Appx. 391, 394 (5th Cir. 2012) (per curiam) (holding that alleging that employer “had a

history of bullying women” with “nothing to support this conclusory statement beyond her

own belief, such as complaints made by other women or any evidence of [the company’s]

                                             - 30 -
treatment of other women” did not support inference that harassment occurred on the basis

of gender).

       And regarding his gender-based claim, Schell has neither provided evidence of nor

argued that the harassment was sufficiently severe to satisfy the third element of a hostile

work environment. See Cherry, 438 Fed. Appx. at 354 (“Cherry has not argued how the

complained-of acts were ‘severe or pervasive enough to create an objectively hostile or

abusive work environment. . .’ [t]hus, Cherry’s hostile work environment claim was properly

dismissed at summary judgment”). Schell merely alleges that the “living document is too

voluminous” to be recounted in his brief, P. Br. 11, and he summarizes the document “as

being a contemporaneous memorandum of the mental and emotional distress [he] endured”

at CDS’s hands, id.

       The length of the document and Schell’s suspicions that he was being watched and

given more work than another male team lead of an unspecified age are not sufficient to

support the severity and pervasiveness prong of his claim. See Gonzales v. Wells Fargo

Bank, Nat’l Ass’n, 733 Fed. Appx. 795, 798 (5th Cir. 2018) (per curiam) (citing Ellis v.

Principi, 246 Fed. Appx. 867, 871 (5th Cir. 2007)) (holding that assignment of more work

and closer observation of an employee “amount to nothing more than ‘careful monitoring of

job performance,’ which does not rise to the level of hostile work environment harassment.”).

Therefore, the court holds that Schell has not raised a genuine issue of material fact with

regard to his harassment and hostile work environment claims, and it grants CDS’s motion

dismissing these claims.

                                           - 31 -
                                        *     *      *

      For the reasons explained, the court grants CDS’s motion for summary judgment and

dismisses this action with prejudice by judgment filed today.

      SO ORDERED.

      September 19, 2019.



                                            _________________________________
                                            SIDNEY A. FITZWATER
                                            SENIOR JUDGE




                                            - 32 -
